                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

             Plaintiff,                         Criminal Number: 18-cr-20368
                                                Hon. Matthew F. Leitman
 vs.

 D-2 SCOTT PHILLIP ZACK

             Defendant.



       ORDER TO PERMITTING DEFENDANT ZACK TO TRAVEL

       Upon the Motion of Defendant Zack (D-2), and the Court being fully advised

in the premises;

       IT IS HEREBY ORDERED that Defendant Scott Phillip Zack shall be

allowed to leave the State of Michigan for the purposes of traveling to Nassau,

Bahamas on November 18, 2018 and returning to Michigan on November 25, 2018;

and travelling to Israel on December 21, 2018 and returning to Michigan on January

1, 2019.

       IT IS FURTHER ORDERED that Pretrial Services will provide Scott Zack

with his passport 24 hours before traveling to the Bahamas and Israel and Scott Zack

will relinquish it to pretrial services 24 hours after returning from each trip.




                                       Page 1 of 2
      IT IS FURTHER ORDERED that the remaining conditions of bond shall be

in full force and effect.


                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: October 11, 2018


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 11, 2018, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        2
